Case 1:19-cr-00291-LAP Document 152 Filed 02/14/20 Page 1 of 1

MATTHEW J. KLUGER
ATTORNEY AT LAW

 

888 GRAND CONCOURSE, SUITE 1H
BRONX, NEW Yor«K 10451

(718) 293-4900 « FAX (718) 618-0140
www.klugerlawfirm.com

February 13, 2020

 

 

 

 

 

 

 

 

" 2 heres at

] 3

The Honorable Loretta A. Preska i
United States District Judge -

. . + ng vy" ‘ ‘ + ee * % * , e ¥T t ;

Southern District of New York ELECTS why OOPY CILED |

500 Pearl Street DO enero (f

New York, New York 10007 DATE FIRE i

:

ree

 

Re: United States v. Temitope Omotayo
19 Cr. 291 (LAP)

Dear Judge Preska:

I am the attorney assigned to represent Mr. Omotayo pursuant to the Criminal
Justice Act. I write now seeking a modification of the defendant’s bail.

Bail in this matter was set on April 25, 2019 (Pitman, MJ). As a condition of his
bail, Mr. Omotayo’s travel is restricted to the Southern, Eastern, and Northern Districts of
New York. Mr. Omotayo seeks the Court’s permission to visit with family in
Indianapolis from February 16, 2020 to February 25, 2020. Should permission be
granted, the defense will provide Pretrial with the necessary contact and address
information.

 

AUSA Daniel Wolf and Pretrial Services Officer Courtney DeFeo take no
position and leave the matter to the Court’s discretion.

Thank you for the Court’s consideration

Respectfully,

/s/ Matthew (}. Kluger
Matthew J. Kluger

ce: AUSA Daniel Wolf
Pretrial Services Officer Courtney DeFeo

   

PRESKA
UNITED STATES DISTRICT JUDGE
Hint nnnn, Z2/\4/Zo

 
